DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Iyengar (US PGPub No. 2009/0122488) in view of Campbell (US Patent No. 8,472,182) and Dorrich (US Patent No. 7,466,549).
Regarding claim 1, Iyengar (Figs. 4-8) discloses a cooling device, comprising:
a casing (body of electronics rack 310) having a rectangular top surface (surface below “620” in Fig. 6), a rectangular bottom surface (bottom side of rack 310), a 
an evaporator (air-to-liquid heat exchanger 340, and the refrigerant partially vaporizes within the respective air-to-liquid heat exchangers, paragraph 0039) that is disposed along a vertical direction on a rear-surface door (outlet door 330) that is mounted on the casing (on bottom side of Fig. 7 of the electronics rack 310) in an openable and closable manner (see Fig. 8 for the door is opened);
a refrigerant relay (cooling unit 350 having pipes 401 and 402) connected to a condenser (liquid-to-liquid heat exchanger 352, Fig. 5);
a freely bendable flexible tube (620, 630) having one end connected to the evaporator (one end is connected to the heat exchanger 340 by coupling 615) and another end connected to a side of the refrigerant relay (bottom side of cooling unit 350) different from a side of the refrigerant relay on which the evaporator is disposed (another end is connected to the bottom side of the cooling unit 350 by coupling 616, different from the sides of the unit 350 positioned parallel to the heat exchanger 340), respectively, the freely bendable flexible tube being deformable (see Figs. 7 and 8),
wherein
the another end of the freely bendable flexible tube is connected to a surface of the refrigerant relay located on the rectangular front side of the casing (the another end is connected to the bottom side of the cooling unit 350 with pipes 401 and 402, which is 
the freely bendable flexible tube, after extending in a direction perpendicular to the vertical direction (the hoses 620 and 630 after extending from coupling 615 to rail 650), is folded back in a space above the rectangular upper surface of the casing (the portion of 620 and 630 in rail 650, Fig. 7) and passes below the refrigerant relay (at the location of “620” and “630” in Fig. 7).
Iyengar fails to disclose a refrigerant relay that is placed above the casing and evaporator, extended along a direction from the rectangular left side surface of the casing to the rectangular right side surface of the casing, located between the approximate center and the rectangular back surface of the casing in a direction from the rectangular front surface of the casing to the rectangular back surface of the casing; and
the freely bendable flexible tube is arranged between the evaporator and the refrigerant relay.
Campbell (Fig. 13) discloses a cooling heat exchanger (1030) that is placed above the casing (704’) and evaporator (730, that receives heat).
According to Campbell’s teaching, the cooling unit 350 may be positioned above the casing (electronic rack 310) and evaporator (air-to-liquid heat exchanger 340). It is understood that one of ordinary skill in the art would implement Campbell’s teaching in order to supply cooling fluid for electronics rack on a non-raised floor data center and to save areal space by putting a cooling unit 350 overhead.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant relay that is placed above the casing and evaporator in Iyengar in view of Campbell in order to supply cooling fluid for electronics rack on a non-raised floor data center and to save areal space by putting a cooling unit 350 overhead.
Dorrich discloses a refrigerant relay (distributor 30) extended along a direction from the rectangular left side surface of the casing to the rectangular right side surface of the casing (the distributor 30 extends from left end to the right end of server 40), located between the approximate center and the rectangular back surface of the casing in a direction from the rectangular front surface of the casing to the rectangular back surface of the casing (the distributor 30 is located at one end of the server 40, between a front/back centerline of server 40 and front/back side of server 40).
When Campbell and Dorrich are applied in Iyengar, the distributor 30 or cooling unit 350 can be provided directly above the door 330 of Iyengar having heat exchanger 340 within, with lengths of hoses 620 and 630 over the top surface of rack 310 for proving extra tube length to open the door 330 without breaking the tubes, so that meets “the freely bendable flexible tube is arranged between the evaporator and the refrigerant relay” as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant relay extended along a direction from the rectangular left side surface of the casing to the rectangular right side surface of the casing, located between the approximate center and the rectangular back surface of the casing in a direction from the rectangular front surface of the casing to the 
Regarding claim 3, Iyengar further discloses wherein the flexible tube is disposed having a plurality of bend parts (see Figs. 7 and 8). 
Regarding claim 4, Iyengar further discloses wherein at least a portion of the flexible tube is formed to extend obliquely upward (see bend up portion of the tube 620 in Fig. 6) from a region of the flexible tube (lower portion of the tube 620 below 650) positioned below the refrigerant relay toward the refrigerant relay (the bend up portion is below the unit 350). 
Regarding claim 6, Iyengar further discloses a plurality of the evaporators, wherein each of the plurality of the evaporators is connected to the refrigerant relay by means of the flexible tube (see plurality of doors 330 with heat exchanger 340 in Fig. 4 that are connected to the lines 401 and 402, and each door 330 has the air-to-liquid heat exchanger, see paragraph 0038).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (US PGPub No. 2009/0122488) in view of Campbell (US Patent No. 8,472,182) and Dorrich (US Patent No. 7,466,549) as applied to claim 1 above, and further in view of Herrmann (US PGPub No. 2007/0256957).
Regarding claim 2, Iyengar as modified further discloses the freely bendable flexible tube has a refrigerant vapor tube (coolant return hose 630) and a refrigerant liquid tube (coolant supply hose 620),

the another end of the refrigerant vapor tube and the another end of the refrigerant liquid tube are arranged so as to overlap in the vertical direction (see the hoses connect to distributor 30 of Dorrich and overlap in vertical direction).
Iyengar fails to disclose another end of the refrigerant vapor tube is connected to an upper portion of the refrigerant relay, and
another end of the refrigerant liquid tube is connected to a lower part of the refrigerant relay.
Herrmann discloses couplings 22 respectively connected to feed line 10 and return line 11 and the couplings overlap in vertical direction at the connection to distributor 12, see Fig. 6. Hermann, paragraph 0035, further discloses “the feed line 10 may be disposed above or below the return line 11 in the various drawing figures. The arrangement of the feed and return lines in this respect may not be important”.
Therefore, in Iyengar in view of Dorrich, the connection of return hose 630 and supply hose 620 can respectively connected to the upper portion and lower portion of the distributor 30. As a result, Iyengar in view of Dorrich and Hermann discloses “another end of the refrigerant vapor tube is connected to an upper portion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided another end of the refrigerant vapor tube is connected to an upper portion of the refrigerant relay, and another end of the refrigerant liquid tube is connected to a lower part of the refrigerant relay in Iyengar, Campbell and Dorrich as taught by Hermann in order to fit various location or for easier access of the hoses.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (Iyengar in view of Campbell and Dorrich).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyon (US 2013/0025818) and Kashirajima (US 20090201645) disclose refrigerant relay provided on top of electronic casing (Lyon), or on a roof of a building having electronic devices within (Kashirajima).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763